DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I and species A2 in the reply filed on May 24, 2022 is acknowledged. Claims 9-12 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Although Applicant presently indicates that claims 9-12 and 15 are withdrawn as being drawn to a non-elected invention, it is evident that claims 3, 4, 5, 8, 13 and 14  are also drawn to a non-elected Species A1 (see at least cooling of the overhead vapor and feeding a portion of the overhead vapor to a Dephlegmator as shown in Fig. 1 and ¶ 0085 of the specification as originally filed in the publication). Regarding claim 8 (see Fig. 1 and ¶ 0084 of the specification as originally filed in the publication), and regarding claim 5, 13 and 14 (e.g., the limitation wherein “a single loop refrigeration system with mixed refrigerant” and “refrigerant compressor”, see fig. 1 and ¶ 0089 of the specification as originally filed in the publication). Therefore, claims 3-5 and 8-15, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the pressure of the distillation column" in line 1 lacks antecedent basis.
Claim 7 recites the limitation "the pressure of the CO2-rich liquid stream" in line 2 lacks antecedent basis.
Claim 18 recites the limitation "a gas mixture” in line 2 renders the claim indefinite. It is unclear how it relates with the previously sited limitation “a gas mixture” in claim 1. For examination purposes, examiner read the limitation as –the gas mixture--.
Claim 19 recites the limitation “the CO” and “the reactor effluent” in line 5 and 6 lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Gauthier et al. (US 2009/0298957) in view of McNeil (US 8,640,495). 
In regard to claim 1, Gauthier teaches a process for separating CO2 from a mixture (100) comprising CO2 and at least one component selected from the group consisting of hydrogen, CO or a combination thereof (see Table on page 7), wherein the mixture has a pressure of greater than 10 bar, preferably 60 bar to 300 bar (See ¶ 0167), the process comprising:
1) cooling (via heat exchangers 105, 109) the mixture (100) to obtain a partially condensed stream [111] ( ¶ 0167; fig. 3),
2) feeding the partially condensed stream (111) into a phase separator (112) to produce a CO2 depleted gas stream (114) and a CO2-rich liquid stream [113] ( ¶ 0167; fig. 3; Table on page 7),
Wherein the CO2-rich liquid stream [113] is fed into a distillation column (108) to produce a liquid comprising substantially CO2 (115) and an overhead vapor comprising substantially the at least one component (121) (¶ 0167-0168; fig. 3; Table on page 7).
Gauthier does not teach splitting the CO2-rich liquid stream into at least two liquid substreams, 4) heating at least one of the liquid substreams to thereby form at least one two-phase substream, and 5) feeding the at least one two-phase substream into a distillation column, wherein the substream with a higher temperature is fed to a lower location of the distillation column than that of the substream with a lower temperature.
However, McNeil teaches separation of gaseous mixture, wherein a feed 1, containing H2, CO, CH4, N2 and optionally Ar is cooled and partially condensed in heat exchanger 75 and/or heat exchanger 80 to produce a cooled and partially condensed feed 2, and subsequently separated in separator 85 to form the hydrogen-enriched vapor fraction 3 and the hydrogen-depleted liquid fraction 8. The liquid may be divided into hydrogen-depleted liquid fraction 8 and hydrogen-depleted liquid fraction 9. Hydrogen-depleted liquid fraction 9 may be heated in heat exchanger 95.  Hydrogen-depleted liquid fraction 8 is introduced into fractionator 50 and hydrogen-depleted liquid fraction 9 (substream with a higher temperature) may be introduced into fractionator 50 at a location below where hydrogen-depleted liquid fraction 8 is introduced (See col. 4, lines 49-60; col. 5, lines 4-14; fig. 1). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the CO2-rich liquid stream of Gauthier by splitting the stream into at least two liquid substreams, and heating at least one of the liquid substreams to thereby form at least one two-phase substream and feeding the at least one two-phase substream (substream with a higher temperature) into the lower location of the distillation column, based on the teaching of McNeil since it has been shown that combining prior art elements to yield predictable results is obvious whereby splitting the CO2-rich liquid stream to provide two substreams would help the process of Gauthier in order to improve vapor-liquid mixtures in the column by providing the liquid in a form of two separate feeds into the column so as to improve the vapor-liquid contact between the liquids falling through the column and vapors rising through in the column.

Claim(s) 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gauthier and McNeil as applied to claim 1 above, and further in view of White et al. (US 2011/0271713).
In regard to claim 2, the modified Gauthier teaches the process of claim 1, wherein the mixture (100) comprises CO2, hydrogen, CO, and small amounts of inert gas components, such as nitrogen and argon (see the compositions of mixture 100, Table on page 7), but does not explicitly teach the mixture is obtained from gasification of a carbonaceous material.
However, White teaches a purification of carbon dioxide apparatus comprising an oxyfuel combustion unit for combusting a fuel selected from the group consisting of carbonaceous fuel; hydrocarbonaceous fuel; and mixtures thereof, in the presence of oxygen to produce flue gas comprising carbon dioxide (See ¶ 0202-0203).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have based on the teaching of White to have obtain the mixture from gasification of a carbonaceous material, since it has been shown that combining prior art elements to yield predictable results would have been an obvious routine skill in the art whereby providing the mixture of Gauthier by gasification of a carbonaceous material would have been dependent upon the areas where there is little natural gas available, other sources of energy, such as coal or petroleum coke, may be partially oxidized in a gasification process to produce a feed mixture.
In regard to claim 20, the modified Gauthier teaches the process of claim 1, wherein at least a portion of the overhead vapor stream (121) from the distillation column (108) is heated (in heat exchangers 105 and 109) and then added to the mixture to be cooled in step (1) (See fig. 1; ¶ 0169), but does not explicitly teach the mixture is obtained from gasification of a carbonaceous material.
However, White teaches a purification of carbon dioxide apparatus comprising an oxyfuel combustion unit for combusting a fuel selected from the group consisting of carbonaceous fuel; hydrocarbonaceous fuel; and mixtures thereof, in the presence of oxygen to produce flue gas comprising carbon dioxide (See ¶ 0202-0203).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have based on the teaching of White to have obtain the mixture from gasification of a carbonaceous material, since it has been shown that combining prior art elements to yield predictable results would have been an obvious routine skill in the art whereby providing the mixture of Gauthier by gasification of a carbonaceous material would have been dependent upon the areas where there is little natural gas available, other sources of energy, such as coal or petroleum coke, may be partially oxidized in a gasification process to produce a feed mixture.

Claim(s) 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gauthier and McNeil as applied to claim 1 above, and further in view of Briglia et al. (US 2015/0059402).
In regard to claim 6, the modified Gauthier teaches the process of claim 1, but does not teach vaporizing at two or more pressures the liquid comprising substantially CO2 to thereby provide at least a portion of the refrigeration for the cooling of the mixture.
However, Briglia teaches a method and device for separating a mixture containing carbon dioxide by means of distillation, wherein a liquid CO2 (29) withdrawn from a distillation column is vaporized at two or more pressures (stream 35 and 37) to thereby provide at least a portion of the refrigeration for the cooling of the feed mixture (See Briglia ¶ 0041; fig. 1). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the liquid comprising substantially CO2 stream of Gauthier by splitting the steam, expand it and vaporize into two or more pressure streams, in view of the teachings of Briglia, in order to provide the necessary refrigeration to the feed mixture at multiple/different temperature. 

In regard to claim 7, the modified Gauthier teaches the process of claim 6 wherein Gauthier in view of McNeil teaches the liquid substream to be heated to a higher temperature is let down in pressure before it is heated (See McNeil col. 4, lines 49-60; col. 5, lines 4-14; fig. 1), but does not explicitly teach the pressure of the distillation column is lower than the pressure of the CO2-rich liquid stream coming out of the phase separator, and the liquid substream pressure to a level higher than that of the distillation column. However, it is routine in the art to adjust the operating pressure of the distillation column, the CO2-rich liquid stream and the liquid substream, in order to effect a desired separation therein based on the composition of streams feed to the column system, and the products produced by the column system, and the claimed pressure is old and well-known in the art. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing of the claimed invention, to operate the distillation column and the streams of Gauthier within the claimed pressure range when so dictated by the composition of the carbon dioxide in the mixture and products desired therefrom.

Claim(s) 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gauthier and McNeil as applied to claim 1 above, and in view of Darde et al. (US 2013/0299337) and further in view of Crawford et al. (US 4,765,143).
In regard to claim 16, the modified Gauthier teaches the process of claim 1, wherein Gauthier teaches during off-peak electricity demand hours, at least a portion of the liquid comprising substantially CO2 from the distillation column (115) is stored (stored in tank 117, in this case, since Gauthier teaches storing the CO2 at all times that could include off-peak time), but does not explicitly teach at least a portion of the stored liquid comprising substantially CO2 are heated, vaporized, further heated, and expanded in an expander for power generation.
However, Darde teaches a method of separation of a feed gas, wherein distillation column 6 used for separating liquid carbon dioxide (7) from a compressed and cooled stream, the liquid CO2 resulting from the distillation column 6 is heated, vaporized (in the heat exchanger 3) and stored in a  buffer 15 (¶ 0030-0036; see fig. 1). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the liquid comprising substantially CO2 stream of Gauthier by heating and vaporizing, in view of the teachings of Darde, in order to provide the necessary refrigeration to the feed mixture at multiple/different temperature.
Gauthier in view of Darde teaches the at least a portion of the stored liquid comprising substantially CO2 are heated, vaporized, but does not teach the stream being expanded in an expander for power generation.
Crawford teaches at least a portion of a stored liquid comprising substantially CO2 (13) are heated, vaporized and expanded in an expander for power generation (Crawford col. 5, line 34 to col. 6, line 24; fig. 1). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified liquid comprising substantially CO2 of Gauthier by expanding the heated and vaporized stream for power generation, in view of the teachings of Crawford, since it has been shown that combining prior art elements to yield predictable results is obvious whereby expanding the heated and vaporized liquid CO2 stream would give the process of Gauthier to provide electric power to the process plant. 
In regard to claim 17, the modified Gauthier in view of Crawford further teaches the process of claim 16 wherein the liquid comprising substantially CO2 is vaporized and/or further heated (in heat exchanger 21) by exhaust gas of a gas turbine (exhaust from turbine 27) (See col. 7, lines 1, to col. 8, line 13; fig. 1) and/or the effluent of a water-gas shift reactor. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified liquid comprising substantially CO2 of Gauthier by vaporizing and/or further heating by exhaust gas of a gas turbine, in view of the teachings of Crawford, in order to take advantage of a waste heat from a turbine as a heat source. 

Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gauthier and McNeil as applied to claim 1 above, and further in view of Keller (US 2012/0006054 A1).
In regard to claim 18, the modified Gauthier teaches the process of claim 1, but does not teach applying a gas mixture to a membrane separator to obtain the mixture comprising CO2 and the at least one component, prior to step (1), wherein the membrane separator comprises a membrane selectively permeable to hydrogen but is less permeable to CO2.
Keller teaches a membrane separator (130) to obtaining a gas mixture comprising CO2 and at least one component (100a), wherein the membrane separator comprises a membrane selectively permeable to hydrogen (102) but is less permeable to CO2 (See ¶ 0037; fig. 1). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the process of Gauthier by introducing a membrane separator that favors hydrogen permeation prior to cooling the mixture, in view of the teachings of Keller, in order to effectively increases the concentration of CO2 in the non-permeate stream (See Keller ¶ 0037).

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gauthier and McNeil as applied to claim 1 above, and further in view of Clomburg, JR. et al. (US 2010/0162627).
In regard to claim 19, the modified Gauthier teaches the process of claim 1, wherein the mixture and at least a portion of the overhead vapor stream (121) from the distillation column (108) is heated and then mixed with the mixture (See Gauthier ¶ 0169; fig. 3), but does not teach the mixture is obtained from gasification of a carbonaceous material and fed to a water-gas shift reactor to convert at least some of a CO into H2 and CO2 in the water-gas shift reactor, and the reactor effluent is cooled and then dried before being cooled in step (1).
However, Clomburg teaches a mixture (102) is obtained from gasification of a carbonaceous material and fed to a water-gas shift reactor (112) to convert at least some of a CO into H2 and CO2 in the water-gas shift reactor (112), and the reactor effluent (114) is cooled and then dried before further cooling and separation steps (See Clomburg ¶ 0084; fig. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have based on the teaching of Clomburg to have obtain the mixture from gasification of a carbonaceous material and fed it to a water-gas shift reactor to convert at least some of a CO into H2 and CO2 in the water-gas shift reactor, and the reactor effluent is cooled and then dried before being cooled in step (1), since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing the mixture from gasification of a carbonaceous material and water-gas shift reactor would allow the process of Gauthier in order to provide a feed gas mainly comprising hydrogen and carbon dioxide in an areas where there is little natural gas available, other sources of energy, such as coal or petroleum coke, may be partially oxidized in a gasification process to produce a feed gas.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        


/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763